Citation Nr: 0639397	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
twenty (20) percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1966 to 
May 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2005.  This matter was 
originally on appeal from a June 2002  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which increased the disability rating 
for service-connected lumbosacral strain from 10 to 20 
percent effective February 11, 2002, the date on which the 
veteran filed an increased evaluation claim.  In an increased 
rating claim, a claimant is presumed to be seeking the 
maximum amount permitted by law.  AB v. Brown, 6 Vet. App. 35 
(1993).   

In November 2003, the veteran testified in person at a 
hearing before the undersigned Veterans Law Judge, sitting in 
Boston, Massachusetts.  The hearing transcript has been 
associated with the record.

In a statement received in January 2003, the veteran 
requested either an increase in his disability rating over 
the current 20 percent rating or "retropay" from the 
reduction of his disability rating from 20 percent to 10 
percent pursuant to the August 1974 RO decision (effective 
November 1, 1974).  The Board notes that while the veteran 
filed a notice of disagreement (NOD) to the August 1974 RO 
decision, the veteran did not perfect an appeal to the Board 
on this issue.  The 10 percent rating was then confirmed and 
continued in an August 1976 rating decision, which he also 
did not appeal.  The Board does not have jurisdiction over 
the issue of the propriety of the reduction of the veteran's 
disability rating for his service-connected lumbosacral 
strain from November 1974 to February 11, 2002, due to 
finality of the prior RO decisions.  




FINDINGS OF FACT

1.  The veteran's current low back disorder is manifested by 
symptomatology which includes pain, severe limitation of 
motion, mild disc bulge at level L4-L5 with bilateral 
neuroforaminal narrowing, minimal right paracentral disc 
bulge at level L5-S1, and radiculopathy of the left lower 
extremity.

2.  The veteran's current low back disorder and the 
symptomatology related to this disorder, have not been 
medically linked to his service-connected lumbosacral strain.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5295 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the April 2005 Remand, the veteran underwent a VA 
orthopedic examination and the RO obtained an opinion on the 
nature and severity of his service-connected low back 
disability.  In addition, the RO attempted to obtain all VA 
and private medical records identified by the veteran and 
provided the veteran with all notification required by the 
Veterans Claims Assistance Act of 2000.  Because of the 
foregoing, the Board finds that there has been substantial 
compliance with the Board's April 2005 Remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).

When, as here, the veteran is requesting a higher rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202  
(1995).  The provisions of 38 C.F.R. § 4.40 state that  
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R.  § 4.45 (2006).

Lumbosacral strain

The veteran is seeking an increased disability rating for his 
service-connected lumbosacral strain, which is currently 
evaluated as 20 percent disabling.  He essentially contends 
that the symptomatology associated with his lumbosacral 
strain is more severe than is contemplated by the currently 
assigned rating.  

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R.  
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC  
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at 
any time on or after September 26, 2003.  The effective date 
of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change; 
the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The May 2006 supplemental statement of the 
case (SSOC) considered the old and new criteria for rating 
general diseases of the lumbar spine.  The old rating 
criteria was provided to the veteran and his representative 
in the June 2003 statement of the case (SOC) and the new 
criteria was provided to the veteran and his representative 
in the May 2006 supplemental statement of the case (SSOC).  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive  
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or if there is 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it  
radiates), stiffness, or aching in the affected area of the  
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a disability 
rating in excess of 20 percent under any applicable 
diagnostic code, "old" or "new", because the medical 
evidence of record indicates that the veteran's current low 
back disorder, and the symptomatology related to that 
disorder, is not related to his service-connected lumbosacral 
sprain.  As discussed in more detail below, there is no 
question that the recent examinations have shown findings 
that would usually require assigning a higher disability 
rating.  There is no doubt that the veteran is now severely 
disabled due to his symptomatology.  However, based on the 
medical evidence, the Board concludes his current functional 
impairment and symptomatology is due to his nonservice-
connected back disorders.  In other words, the determinative 
question in this case is not whether the veteran has symptoms 
that meet the criteria for a rating higher than 20 percent 
(he does), but whether the current complaints and functional 
impairment are due to the service-connected lumbosacral 
strain or the nonservice-connected disc disease and stenosis.

First, the Board acknowledges that the veteran has 
experienced a significant increase in limitation of motion 
from the May 2002 VA examination to the March 2006 
examination.  Range of motion findings from the May 2002 VA 
examination included flexion to 50 degrees with much pain and 
right and left lateral flexion to 20 degrees.  The March 2006 
VA examination report range of motion findings included 
forward flexion to 30 degrees with endpoint pain, lateral 
flexion to 10 degrees bilaterally with endpoint pain, right 
and left rotation to 10 degrees with endpoint pain.    

Considering these findings, and the fact that the veteran has 
already been assigned a 20 percent disability rating, the 
Board concludes that overall, his limitation of motion is 
severe.  The words "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
it is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  Although the criteria under 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary  information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  

Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  When doing so in this case, it is clear that the 
veteran has severe limitations.  While the May 2002 VA 
examination indicated moderate limitation of motion with 
flexion to 50 degrees and right and left lateral flexion to 
20 degrees, the March 2006 examination indicated severe 
limitation of motion with forward flexion to 30 degrees, 
lateral flexion to 10 degrees bilaterally, and right and left 
rotation to 10 degrees.  Clearly, the March 2006 examination 
indicated that the veteran's condition as far as limitation 
of motion is concerned has worsened.  The Board notes that 
the veteran's forward flexion at the March 2006 examination 
is 30 degrees while normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees.  In addition, 
lateral flexion was to 10 degrees bilaterally while normal 
lateral flexion is normally zero to 30 degrees.  Further, 
left and right lateral rotation are normally zero to 30 
degrees; however, the veteran's motion was limited to 10 
degrees.  Consequently, the veteran's severe limitation of 
motion would warrant a 40 percent rating under the "old" 
diagnostic code for limitation of motion.   

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The Board finds that the evidence shows that the 
veteran's disability is manifested by muscle spasm.  Although 
no spasm was noted in the May 2002 VA examination report, the 
March 2006 VA examination report noted the presence of muscle 
spasm.  The March 2006 VA examination report indicated that 
the examiner noted: 

The veteran presented alone and unaided.  
He had a very slow, antalgic gait.  He 
grimaced and moaned in pain throughout 
the entire exam.  He was able to dress 
and undress himself.  The veteran was 
also able to get on and off the exam 
table, however, he moaned and grimaced in 
pain.  His spine and hips were in 
alignment.  His musculature was within 
normal limits.  There was no edema.  He 
did have spasms of his left paravertebral 
muscles in his lower back.   

While it is unclear whether the spasms of the paravertebral 
muscles in his lower back were shown during extreme forward 
bending, considering all doubt in favor of the veteran, a 20 
percent rating would be warranted under Diagnostic Code 5295.  
The Board finds that the veteran likely experienced these 
spasms during limitation of motion testing.  Diagnostic Code 
5295 provides a 20 percent rating for muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  The highest available schedular 
evaluation, 40 percent, is warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  In light of the fact that the 
veteran's condition is only manifested by spasms which can 
reasonably be assumed to have occurred during extreme forward 
bending (e.g. forward flexion testing), a 20 percent rating 
would be warranted under Diagnostic Code 5295.  A 40 percent 
rating would not be warranted because there is no indication 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. 


If the veteran's current low back condition was found to be 
related to the veteran's service connected condition, the 
Board would be required to consider the effect of the 
veteran's pain when making a rating determination.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Both the May 
2002 and March 2006 VA examinations indicate functional 
limitation due to pain.  

The May 2002 examination indicated that the veteran's gait 
was normal.  The examiner reported that the veteran was 
easily able take his clothes on and off for examination, but 
noted that the veteran was very difficult to examine due to 
pain.  Straight leg raise was found to be painful at 15 
degrees and the veteran was unable to knee to chest stretch 
due to pain.  The examiner found low back pain without a 
radicular component and "(upper back sx are due to muscle 
stiffness)."  The examiner also found pain during limitation 
of motion testing.

The 2006 VA examination found extreme low back pain which 
causes significant functional limitation.  The examiner 
reported:  

He had a negative Romberg.  He could not 
heel walk or toe walk.  He could tandem 
walk.  He was unable to squat and duck 
walk.  Straight leg raises 0-20/90 
bilaterally with pain in his lower back 
and pain that radiated down both lower 
extremities.  Muscle strength 4/5 
including his quads.  2+ deep tendon 
reflexes.  1+ pedal pulses.  Full 
sensation to the right lower extremity, 
diminished sensation to filament testing 
on the left extremity....Repetitive stress 
testing with a five-pound hand weight: He 
could complete 5/10 forward flexion to 10 
degrees with extreme pain in his lower 
back.  Veteran also displayed weakness in 
his lower extremities while performing 
repetitive stress testing. 

Although the 2006 VA examination found extreme pain and 
functional limitation, the Board concludes that the 40 
percent rating for severe limitation of motion, discussed 
more fully above, would adequately compensate the veteran for 
any pain or limited function on account of his current low 
back disability should it be possible for an increased 
evaluation to be awarded.   

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has experienced 
severe limitation of motion.  As noted above, the 2006 VA 
examination showed forward flexion of lumbar spine to be 30 
degrees.  Accordingly, a 40 percent disability rating would 
be warranted under the "new" criteria because forward flexion 
of the thoracolumbar spine is to 30 degrees or less.  A 
higher rating would not be warranted because a 50 percent 
rating is only applicable when there is unfavorable ankylosis 
of the entire thoracolumbar spine and there has been no 
diagnosis of unfavorable ankylosis in this case.  The Board 
notes that the criteria under the General Rating Formula for 
Diseases and Injuries of the Spine are meant to encompass and 
take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine.  Accordingly, at most, the veteran would be entitled 
to a 40 percent disability rating under the general criteria 
if the veteran's current low back disorder is linked to his 
service-connected disability.

In light of all applicable evidence, the veteran would be 
entitled to a 40 percent rating for severe limitation of 
motion (Diagnostic Code 5292) under the "old" criteria.  
Under the new general criteria, the veteran would be entitled 
a 40 percent disability rating (Diagnostic Code 5237).  
Consequently, if the veteran's impairment is related to the 
veteran's service-connected disability, the veteran would be 
entitled to a 40 percent disability rating. However, the 
uncontroverted medical evidence of record indicates that the 
veteran's current low back symptomatology is unrelated to his 
service-connected lumbosacral strain.  

The Board cannot conclude that the veteran's current 
impairment is related to his service-connected disability.  

Significantly, the March 2006 VA examination report indicated 
that the examiner found "it unlikely that the veteran's 
current back condition is related to his lumbosacral sprain 
that he incurred while in the military, secondary to the fact 
that he had no medical care from 1969-2002 related to his 
lower back condition."  The examiner noted that it was 
possible that the veteran's current condition was caused by a 
recent lower back injury.  The examiner found:

. . . There were no medical records in 
the veteran's C-file from 1969-2002 
showing a 32-year span without treatment.  
The veteran did have a Compensation and 
Pension exam in 1974 in which the x-ray 
was negative.  The veteran also had a 
Compensation and Pension exam in 2002, 
which was negative for radiculopathy.  It 
also demonstrated that the veteran had 
better flexion than he did at today's 
exam....It could be possible that this 
veteran incurred an injury to his lower 
back, causing these bulging discs noted 
on this MRI. 

A medical professional has concluded that the current low 
back disorder is not part and parcel of the service-connected 
disability.  There is no doubt that the veteran currently has 
symptoms such as pain, limitation of motion, and limited 
functional capacity.  In fact, as analyzed above, these 
symptoms would warrant an increased rating if they were found 
to be related to the veteran's service-connected condition.  
However, these symptoms do not warrant an increased 
disability rating because they are not related to his 
service-connected lumbosacral strain.  

The examiner's conclusion is bolstered by the objective 
evidence of record.  There is no evidence showing treatment 
for the veteran's back condition between approximately 1975 
and 2002.  It was not until 2002 that the veteran began 
complaining of increased back-related symptomatology, and it 
was at that time that he was diagnosed with disc disease and 
stenosis.  Therefore, the evidence shows that prior to the 
onset of the veteran's nonservice-connected back disorders, 
his symptomatology was not so disabling to him that he 
routinely complained of it or sought treatment for it.  The 
first indication of increased complaints was more than 30 
years after the veteran's separation from service. 

Moreover, at the November 2003 travel Board hearing, the 
veteran not only testified that he sustained a shoulder 
injury because of his current job working in a warehouse, but 
he also explained that this type of work bothered his back as 
well.  The veteran explained:

Yeah, it bothered my back, because when I 
went to the doctor, he said I got a 
rotator cuff, he found out that - he 
said, well, there's something wrong with 
you lumbar too.  I didn't even have to 
tell him that, you know, about anything 
with my lumbar, 'cause I know I had it 
from the service.  He said, there's 
something wrong with that.  He said, 
well, as soon as your shoulder gets 
better, I will take an MRI on your back 
to see, you know, how that's doing too.       

The March 2006 VA medical examination report also indicated 
that the veteran told the examiner that he fell down the 
stairs in 2005 when his left leg gave out on him.  Any one of 
these injuries could have been the cause of or contributed to 
the veteran's current low back condition.  

In light of the lack of medical evidence linking the 
veteran's current low back disorder and symptomatology to his 
service-connected condition, the veteran's claim for a 
disability rating in excess of 20 percent for lumbosacral 
strain must fail.

In sum, the weight of the evidence demonstrates that the 
veteran's service connected disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).
   



Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran, most recently in May 2006.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  The April 2005 letter told 
him to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Since the RO 
assigned the 20 percent rating at issue here for the 
veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent requested and available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.


 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in May 2002 and 
March 2006.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
veteran has not reported receiving any recent treatment 
specifically related to his claim, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2006 
VA examination report is thorough and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as twenty 
(20) percent disabling is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


